Dent, 'Judge,

(concurring) :

I concur in the opinion and conclusion reached in this case for the reason that the statute expressly provides that on the ballots, “Each poll clerk shall write his name before the ballot is delivered to the voter,” and. “any ballot which is not endorsed with the names of the poll clerks as provided in this chapter shall be void and shall not be counted.”
*291This was my opinion in tbe case of Snodgress v. The County Court, 44 W. Va. 56, and bad that case been decided in harmony with the statute this case would not have been here. It has been well said "that a question is nevqr settled until settled rightly/5 then it stays settled. If this Court had failed in this case to settle this question rightty, it would not have remained settled, but it would have continually returned in some form to trouble the Court. It will now remain settled. It is hard thus to defeat the popular will, and I would not agree to do so did not the imperative and mandatory language of the act require it. In the cases of Morris v. Wertz, 49 W. Va. 251, and Davis v. Simms, 51 W. Va. 554, there was no such positive enactment involved, and I dissented and refused to be a party to the overthrow of the will of the people in the absence of such enactment. It is strange, however, that the construction of the statute should uniformly result in ousting a democrat from office and putting in a republican, almost invariably contrary to the expressed will of the people, as shown on the face of the ballots. Morris v. Wertz, 49 W. Va. 251; Daniel v. Simms, 51 W. Va. 554; Dent v. Commissioners, 45 W. Va. 750; Curry v. Means, not reported; Hebb v. Co. Court, 49 W. Va. 733; Snodgrass v. Co. Court, 44 W. Va. 56; Kirkpatrick v. Deegan, now decided. Such is the irony of fate, and it more firmly anchors my belief in foreordination, predestination and election, except by the people. Dunlevy v. County Court, 47 W. Va. may be said to be an exception. That case, which is overruled at least in part by the later cases of Morris v. Wertz and Daniel v. Simms, owes its salvation to tbe laudible impartiality of an incorruptible and upright circuit judge, whose perfect freedom from partizan bias led him to obey the manifest will of the people. Election officers have no duties they can transmit to successors or entrust to agents, but their duties are all personal. Whenever the legislature makes the feailure to perform such duties in the manner provided, a sufficient cause to avoid the ballots affected thereby, the courts cannot do otherwise than submit its behests, even though the will of the people be defeated, otherwise the will of the people should prevail. This is and has been my position in all these election cases, and I have no disposition to vary therefrom in the present case Hence my concurrence.